People v Letzelter (2020 NY Slip Op 04127)





People v Letzelter


2020 NY Slip Op 04127


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ. (Filed July 17, 2020.) 


MOTION NO. (228/20) KA 17-01912.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJUSTIN L. LETZELTER, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.